Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
	Examiner agrees with applicant that the previous restriction requirement mailed on 11/17/2020 was in error, and has been withdrawn. Claims 35-47 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “a slightly arcuate shape when at rest”. It is unclear what defines “slightly arcuate” as well as what determines “at rest”.  It is unclear if the cap is moving or stationary. Claim 35 also recites “a flattened condition” and “to flatten out”. It is unclear what is required to be flattened. Does it have to be linear, or only not as curved? 
Claims 36-47 being with “An arrangement”. Examiner presumes these should read – The arrangement --.
Claims 39 and 42 recite “an end lock”. It is unclear what exactly is required for an “end lock”. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 35-41, 46 and 47 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Tombu 3,928,897.
In regard to claims 35-41, 46 and 47 Tombu ‘897 discloses an arrangement for securing an end cap onto a rail of a covering for an architectural opening, said arrangement comprising: 
An elongated rail (17) extending in a longitudinal direction.
An end cap (1) having a slightly arcuate shape when at rest (Figure 1)
5At least one post (14) projecting inwardly from said end cap into said rail (17) to contact a surface that is fixed relative to said rail (17) to secure said end cap (1) to said rail (17) in a flattened condition (Figure 5).
Said end cap (1) being coupled tightly to said rail (17) to cause the arcuate shape of said end cap to flatten out.  
Wherein said at least one post (14) has a hooked free end (16).  
Wherein said hooked free end of said at least one post (14) slides over a first ramped surface  into contact with a second ramped surface that is fixed relative to said rail to provide a positive stop that retains said end cap in said flattened condition 5when said end cap is installed on said rail.  

    PNG
    media_image1.png
    125
    651
    media_image1.png
    Greyscale

Wherein said hooked free end of said at least one post (14) is configured to engage a ramp member that is fixed relative to said rail to retain said end cap in said flattened condition when said end cap is installed on said rail.  (shown above)
Wherein said surface is on an end lock fixed within said rail.  

    PNG
    media_image2.png
    131
    665
    media_image2.png
    Greyscale

Wherein said end cap (1) has two posts (14)(12).  
Wherein said elongated rail (17) has first and second ends, and said end cap (1) abuts one of said first and second ends.  
Wherein said arcuate shape comprises a concave shape.  
Wherein, when said end cap (1) is secured to said rail (17) in said flattened condition, a spring tension force is created that retains said end cap (1) relative to said rail (17).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 35, 43 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brace et al 7,832,450 in view of Tombu 3,928,897 .
In regard to claim 35, Brace et al ‘450 disclose an arrangement for securing an end cap onto a rail of a covering for an architectural opening, said arrangement comprising: 
An elongated rail (18) extending in a longitudinal direction.
An end cap (74 or 76). (Figure 17) 
5At least one post (unnumbered) projecting inwardly from said end cap into said rail (18) to contact a surface that is fixed relative to said rail (17) to secure said end cap (74 or 76) to said rail (17).
Brace et al ‘450 fails to disclose:
The end cap having a slightly arcuate shape when at rest and is secured to the rail in a flattened condition.
Tombu ‘897 discloses:
The end cap (1) having a slightly arcuate shape when at rest (Figure 1) and is secured to the rail in a flattened condition. (Figure 5)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Brace et al ‘450 to make the end cap have a slightly arcuate shape when at rest and secured to the rail in a flattened condition as taught by Tombu ‘897 in order to help rigidly and strongly secure the two elements together. 
In regard to claim 43, with reference to Figure 6A, Brace et al ‘897 disclose:
Wherein said end cap (76) includes a flange which surrounds at least a portion of said one end.  (shown below in Figure 6A)


    PNG
    media_image3.png
    205
    262
    media_image3.png
    Greyscale

	In regard to claim 44, Brace et al ‘897 disclose:
Wherein said rail (17) is a moveable rail, secured to an expandable covering (12) and suspended by first and second lift cords (shown in Figure 5)
Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brace et al 7,832,450 and Tombu 3,928,897 as applied to claim 41 and further in view of Yu et al 7,360,573.
	In regard to claim 42, Brace et al ‘450/Tombu ‘897 fail to disclose:
Wherein said surface is on an end lock fixed within said rail, and further comprising a screw fixing said end lock to said rail, said screw extending in said longitudinal direction.  
Yu et al ‘573 discloses:
Wherein said surface is on an end lock (20) fixed within said rail (22), and further comprising a screw fixing (34) said end lock (20) to said rail (18), said screw extending in said longitudinal direction.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Brace et al ‘450/Tombu ‘897 to include the end lock with a screw as taught by Yu et al ‘573 in order to help further secure and hold the elements together.
 Claim 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brace et al 7,832,450 and Tombu 3,928,897 as applied to claim 44 and further in view of Huang 2008/0000592.
In regard to claim 45, Brace et al ‘450/Tombu ‘897 fail to disclose:
Further comprising first and second rotatable spools mounted on said movable rail and operatively connected to said first and second lift cords such that winding up said lift cords on said spools and unwinding said lift cords from said spools 5extends and retracts the expandable covering.  
Huang ‘592 discloses:
Further comprising first and second rotatable spools (421) mounted on said movable rail (24) and operatively connected to said first and second lift cords (23) such that winding up said lift cords on said spools and unwinding said lift cords from said spools 5extends and retracts the expandable covering.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Brace et al ‘450/Tombu ‘897 to include the first and second rotatable spools as taught by Huang ‘592 in order to provide a means to operate the lift cords by use of a powered device such as a spring without needing an externally operated cord. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634